 

Exhibit 10.1

 

[image_002.jpg] 

 



Purchase, Licensing and Distribution Agreement

 

This Purchase, Licensing and Distribution Agreement (including all exhibits
attached hereto, this “Agreement”) is made as of September 17th, 2019 (the
“Effective Date”), by and between CannaKorp, Inc., a Delaware corporation
(“CannaKorp” or “Licensor”), with its principal executive office located at 74
Maple Street, Unit C, Stoneham, Massachusetts 02180, and Nabis Arizona Property
LLC or its assignee/designee (“Licensee”), with its principal executive office
located at 8925 East Pima Center Parkway, Suite 100, Scotsdale, AZ 85258.

 

WHEREAS, CannaKorp has designed and developed cannabis vaporization technology
and related Intellectual Property Rights (as defined below);

 

WHEREAS, Licensee is a cannabis producer [with multiple retail outlets]; and

 

WHEREAS, Licensee wishes to: (a) purchase certain machinery; (b) purchase
certain products; and (c) obtain certain exclusive licenses from CannaKorp in
the Territory, all under the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.  Purchase of CannaMatics.

 

1.1  Sale of CannaMatic 1. CannaKorp hereby agrees to sell to Licensee, and
Licensee agrees to buy from CannaKorp, one (1) CannaMatic 1. The purchase price
for the CannaMatic 1 shall be: (a) $4,500.00 USD in cash to be paid by Licensee
to CannaKorp within 3 calendar days of Nabis obtaining regulatory approval of
its vertically integrated licenses; and (b) $40,500.00 USD, or the balance owing
to be paid by Licensee to CannaKorp, within 180 days of the Effective Date.
Licensee shall make each CannaMatic Payment by wire transfer of immediately
available funds to a bank account designated by CannaKorp.

 

1.2  Restrictions. Licensee agrees that it may not sell, lease, gift, or
transfer the CannaMatic 1 to a third party without CannaKorp’s express written
approval, which will not be unreasonably withheld. This restriction shall not
apply to Licensee’s Related Entities, which is defined as any entity that is a
subsidiary or parent entity to Licensee or that shares a common ownership,
membership, or management relationship with Licensee.

 

2.  Purchase and Delivery of Wisps and Wisp Cartridges.

 

2.1  Purchase of Wisps and Accessories. CannaKorp agrees that during the Term,
Licensee may: (a) purchase Wisps and Accessories from CannaKorp in accordance
with the terms and conditions of this Agreement at prices set forth in Exhibit
B; and (b) use such Wisps internally or offer for sale and sell such Wisps to
end users in the Territory in any manner allowed under the state law in the
applicable Territory, excluding Amazon, ebay, Walmart, or other
multistate/national brick and mortar or online sales. Online sales allowed under
the applicable state law can ONLY occur in the applicable Territory.

 



 

 

 

2.2  Purchase of Wisp Pod Cartridges. CannaKorp agrees that during the Term
Licensee may purchase Wisp Pod Cartridges from CannaKorp in accordance with the
terms and conditions of this Agreement at prices set forth in Exhibit B, but
solely to use such Wisp Pod Cartridges internally in the creation of Licensee
Wisp Pods as permitted herein. Licensee agrees that it: (a) will not distribute
or sell empty Wisp Pod Cartridges on and will not make any modifications to the
Wisp Pod Cartridges; and (b) may only distribute the Wisp Pod Cartridges as part
of the assembled Licensee Wisp Pods in accordance with this Agreement.

 

2.3  Delivery.  During the Term, delivery of Wisps, Wisp Pod Cartridges and
Accessories will be to Licensee’s premises at TBD, or at other locations that
Licensee shall designate, and CannaKorp shall arrange for the shipping of the
Wisps, Wisp Pod Cartridges and Accessories to Licensee. CannaKorp shall obtain
and pay for insurance for the Wisps, Wisp Pod Cartridges, and Accessories in a
sufficient amount equal to at least their sales price and identify Licensee as
an additional insured on that insurance. CannaKorp shall also be responsible
for, and bear the risk of loss, of the Wisps, Wisp Pod Cartridges, and
Accessories prior to their delivery and turnover to Licensee at Licensee’s
address. Except as stated in the prior sentence, Licensee shall be responsible
for all shipping and delivery costs. All shipments hereunder will be made in
CannaKorp’s standard shipping packages which shall meet industry standards.

 

2.4  Minimum Orders. Licensee agrees to meet the minimum quarterly orders as
follows: two hundred (200) Wisps and five thousand (5000) Wisp Pod Cartridges.

 

2.5  Other Sales. Licensee is granted the limited right to sell Wisps, Licensee
Wisp Pods and Accessories to other retailers or marketplaces approved by
CannaKorp in writing, which shall not be unreasonably withheld.

 

3.  Licenses.

 

3.1  Applicable Territory. The Territory applicable to this Agreement shall be
Arizona, USA; provided, however, CannaKorp will consider other geographic
regions proposed by Licensee on a case-by-case basis and in CannaKorp’s sole
discretion.

 

3.2  License Generally.  Subject to the terms and conditions of this Agreement,
during the Term and the Termination Period, CannaKorp hereby grants to Licensee
exclusive, non-sublicensable and non-transferable license to: (a) manufacture
and make Licensee Wisp Pods in the Territory using a CannaMatic 1 purchased in
accordance with Section 2 and using Licensed Patents and the Licensed-Know-How
as set forth in Exhibit A; (b) use Wisps and Wisp Pod Cartridges in the
Territory; (c) offer for sale and sell Wisps, Licensee Wisp Pods and Accessories
in the Territory to End-Users in the Territory in any manner allowed under the
state law in the applicable Territory and at a price determined by Licensee
excluding any Amazon, Ebay, Walmart, or other multistate/national brick and
mortar or online sales; (d) with CannaKorp’s approval in writing, which
CannaKorp shall not unreasonably withhold, distribute and sell Wisps, Licensee
Wisp Pods and Accessories to other retailers for resale in the Territory at a
price determined by Licensee; and (e) to market and promote Wisps, Licensee Wisp
Pods and Accessories for sale in the Territory. 

 



2 

 

 

3.3  Right of First Refusal for Exclusive Licenses in Michigan and Washington.
CannaKorp grants Licensee and its Related Entities a right of first refusal to
obtain an exclusive license in the states of Michigan and Washington to (a)
manufacture and make Licensee Wisp Pods using a CannaMatic 1; (b) use Wisps and
Wisp Pod Cartridges; (c) offer for sale and sell Wisps, Licensee Wisp Pods and
Accessories to End-Users in any manner allowed under the state law and at a
price determined by Licensee; (d) with CannaKorp’s approval in writing, which
CannaKorp shall not unreasonably withhold, distribute and sell Wisps, Licensee
Wisp Pods and Accessories to other retailers for resale at a price determined by
Licensee; and (e) to market and promote Wisps, Licensee Wisp Pods and
Accessories. CannaKorp shall not enter into any written or oral agreement with a
third-party that provides for the same or similar license as described above
within the states of Michigan or Washington without first providing at least
sixty (60) calendar days’ written notice to Licensee of the option to enter into
an exclusive license for the states of Michigan or Washington. Licensee shall
have thirty (30) calendar days after receipt of the written notice to provide
written notice to CannaKorp as to whether it accepts or rejects the option. If
Licensee accepts the option, the Parties shall work together in good faith to
negotiate and execute a written Purchase, Licensing, and Distribution Agreement
consistent with the terms and conditions set forth in this Agreement

 

4.  Representations and Warranties.

 

4.1  General. Each of Licensee and CannaKorp represents, warrants and covenants
(as applicable) to the other that:

 

4.1.1  It is duly organized, validly existing and in good standing under the
laws of the state or other jurisdiction of its organization, and has full
corporate or limited liability company power and authority to enter into this
Agreement.

 

4.1.2  This Agreement has been duly executed and delivered by it and is a
binding obligation of it, enforceable in accordance with its terms, subject, as
to enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally, and to
general equitable principles.

 

4.1.3  It is not subject to a petition for relief under any bankruptcy
legislation, it has not made an assignment for the benefit of creditors, it is
not subject to the appointment of a receiver for all or a substantial part of
its assets, and it is not contemplating taking or becoming subject to any of the
foregoing.

 

4.1.4  It will comply with all applicable laws in performing its obligations and
exercising its rights under this Agreement, including, without limitation, any
requirements imposed by any governmental authority related to the manufacture,
distribution and/or commercialization of cannabis and/or cannabis-related
products in the Territory. Licensee represents and warrants that it shall comply
with all state and local laws applicable to the Territory.

 

4.2  CannaMatic 1 Warranty.  Notwithstanding anything in the Agreement to the
contrary, CannaKorp warrants to Licensee that for a period of one year after
delivery of the CannaMatic 1 and its component parts to Licensee, the CannaMatic
1 will: (a) be free of design, material and workmanship defects and shall be fit
for its intended use; and (b) shall operate in accordance with its written
specifications. If Licensee makes a warranty claim in writing to CannaKorp
during the warranty period, CannaKorp will, in its discretion, repair or replace
the CannaMatic 1 or any component part within thirty (14) calendar days of
receiving such warranty claim at CannaKorp’s sole cost (including shipping,
handling, transportation, labor and materials costs). However, if needed parts
are subject to longer lead times, this 14-day provision shall not apply. In such
a case, CannaKorp will use its best efforts to obtain parts as soon as possible,
and will keep Licensee informed. Any defective CannaMatic 1, or defective
components thereof, returned under this warranty will become CannaKorp property.

 



3 

 

 

4.3  Wisp, Wisp Pod Cartridge and Accessories Warranty. Notwithstanding anything
in this Agreement to the contrary, CannaKorp warrants to Licensee that for a
period of one year after delivery of each Wisp, Wisp Pod Cartridge, or Accessory
to Licensee such Wisp, Wisp Pod Cartridge or Accessory will: (a) be free of
design, material and workmanship defects and shall be fit for its intended use;
and (b) shall operate in accordance with its written specifications. If Licensee
makes a warranty claim in writing to CannaKorp during the warranty period,
CannaKorp will, in its discretion, repair or replace the applicable Wisp, Wisp
Pod Cartridge, or Accessory within thirty (30) calendar days of receiving such
warranty claim at CannaKorp’s sole cost (including shipping, handling,
transportation, labor and materials costs). All defective Wisps, Wisp Pod
Cartridges or Accessories, or defective components thereof, returned under this
warranty will become CannaKorp property. If CannaKorp determines that the
original products did not contain a design, material or workmanship defect,
Licensee will pay CannaKorp all costs of handling, transportation, and repairs
at CannaKorp’s then-prevailing rates, which CannaKorp will make available to
Licensee at Licensee’s reasonable request. Licensee may contact CannaKorp prior
to shipping any suspected defective products back to CannaKorp and the parties
will work in good faith to determine whether such handling, transportation, and
repair costs may be shared if, after inspecting any Wisps, Wisp Pod Cartridges
or Accessories, CannaKorp determines that there is no design, material or
workmanship defect.

 

4.4  Wisp, Wisp Pod Cartridge and Accessories Warranty Procedures. CannaKorp
will perform all Warranty service at CannaKorp’s designated facility or at
Licensee’s facility in CannaKorp’s discretion; provided that in the case of
Wisps, Wisp Pod Cartridges and Accessories for which Warranty service is
provided at CannaKorp’s designated facility, Licensee will ship at CannaKorp’s
sole cost the applicable Wisps, Wisp Pod Cartridges and Accessories in
accordance with CannaKorp’s shipping instructions. CannaKorp will be responsible
for its own costs of materials and its own labor in connection with any Warranty
claims.

 

4.5  Warranty Exclusions. The Parties agree as follows:

 

4.5.1  The Warranty shall be void as to a particular Wisp, if:

 

(a) Licensee or any other Related Third Party uses the Wisp in any manner not
intended by the Wisp specifications and/or attempts to repair the Wisp without
approval by CannaKorp;

 



4 

 

 

(b) Licensee is negligent in installing, repairing or operating the Wisp;

 

(c) After purchase by Licensee a Wisp is damaged by Licensee or end-user,
including, but not limited to, as a result of a failure of Licensee to
periodically clean the Wisp in accordance with the instructions provided with
the Wisp by CannaKorp;

 

(d) The Wisp is damaged by Licensee after delivery from CannaKorp to Licensee.

 

4.5.2  The Warranty shall be void as to a particular Wisp Pod Cartridge, if:

 

(a) Licensee or any other Related Third Party uses the Wisp Pod Cartridge in any
manner not intended by the Wisp Pod Cartridge Specifications and/or attempts to
repair a Wisp Pod Cartridge without approval by CannaKorp;

 

(b) A Wisp Pod Cartridge is damaged by Licensee after delivery from CannaKorp to
Licensee.

 

4.6  Disclaimer. THE WARRANTIES SET FORTH ABOVE ARE CANNAKORP’S SOLE LIABILITY
FOR CLAIMS BASED UPON DEFECTS IN, OR FAILURE OF, THE CANNAMATIC 1, ANY WISP, ANY
WISP POD CARTRIDGE OR ANY ACCESSORY PROVIDED BY CANNAKORP HEREUNDER. THESE
PROVISIONS CONTAIN LICENSEE’S EXCLUSIVE REMEDIES FOR CLAIMS BASED UPON DEFECTS
IN, OR FAILURE OF, THE CANNAMATIC 1, ANY WISP, ANY WISP POD CARTRIDGE OR ANY
ACCESSORY. CANNAKORP HEREBY SPECIFICALLY DISCLAIMS ALL OTHER WARRANTIES (EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT) WITH RESPECT TO THE
CANNAMATIC 1, ANY WISP, ANY WISP POD CARTRIDGES OR ANY ACCESSORY.

 

5.  Prices; Payment Terms.

 

5.1  Pricing. The prices to be paid by Licensee to CannaKorp for Wisps, Wisp Pod
Cartridges and Accessories are set forth on the price list attached as Exhibit
B. The Parties agree that: (a) the prices on the Price List do not include any
applicable taxes or related charges; and (b) there shall be no price increase
for a period of one year. After the one-year period, CannaKorp may increase
prices by a maximum of 10 percent per contract year, upon 60 days’ written
notice to Licensee. All Prices mentioned and quoted in this agreement are in
USD. If Licensee objects to any price increase and cannot resolve the issue with
CannaKorp, Licensee may, in its sole discretion, terminate this Agreement
without any penalty upon 120 days' written notice to CannaKorp.

 

5.2  Invoices; Late Fees. CannaKorp will invoice Licensee upon shipment of the
Wisps, Wisp Pod Cartridges and/or Accessories, as applicable. Licensee will pay
each Invoice in full within thirty (30) calendar days of the date of receipt of
such Invoice via check or wire transfer of immediately available funds to an
account designated by CannaKorp. Any payments which fall due on a date which is
a non-business day may be made on the next following business day. Any payment
not made when due hereunder will be subject to a finance charge of 1.5% for each
month or part of a month that payment is overdue, but not greater than the
highest rate of interest allowed by applicable law.

 



5 

 

 

5.3  Valid Bank Account. As of the Effective Date, Licensee has a valid and
active US checking account. Licensee will maintain such checking account during
the Term; provided, that, if such checking account is closed due to no
wrongdoing of Licensee, Licensee shall not be in breach of this requirement so
long as Licensee uses diligent efforts to promptly open a new valid checking
account.

 

5.4  Taxes and Other Charges. Except as otherwise stated in this Agreement, in
addition to any other amounts due hereunder, Licensee will pay all foreign,
federal, state, municipal and other governmental excise, sales, use, property,
customs, import, value added, gross receipts and other taxes, fees, levies and
duties of any nature now in force or enacted in the future that are assessed
upon or with respect to the manufacture, offer for sale, sale or importation of
the Wisps, Wisp Pods Cartridges, Accessories, any payments made or owing
hereunder.

 

6.  Intellectual Property Rights; Restrictions.

 

6.1  Delivery of Licensed Know-How. CannaKorp will deliver to Licensee all
Licensed Know-How to which Licensee is entitled under this Agreement within
thirty (30) calendar days of the Effective Date.

 

6.2  Practice of Licensed Patents and Know-How. Except as expressly licensed
under this Agreement, Licensee will not practice or otherwise exploit the
Licensed Patents, the Licensed Know-How, or the subject matter thereof. However,
CannaKorp will provide first-time set up and training to Licensee and its
representatives with respect to the Licensed Patents and Licensed Know-How, as
reasonably requested by Licensee. Licensee shall be responsible for CannaKorp
costs associated with additional requested training, including to train new
employees.

 

6.3  Patent Marking. Licensee will mark all Licensee Wisp Pods that are
manufactured or sold under this Agreement, and all packaging related thereto,
with the number of each issued Licensed Patent or other Patents Controlled by
CannaKorp that applies to such Licensee Wisp Pod. As soon as reasonably possible
after any new Patents are granted and/or become Controlled by CannaKorp and such
information is provided to Licensee, Licensee will update the applicable product
labels and literature to reflect the new Patents after depleting stocks of its
current inventory. CannaKorp shall reimburse Licensee for its reasonable costs
incurred to update its product labels and literature due to CannaKorp’s new
Patents.

 

6.4  No Other Rights. Licensee hereby acknowledges and agrees that: (a) as
between the Parties, CannaKorp has all right, title and interest in and to the
Licensed Patents and Licensed Know-How; (b) Licensee will acquire no right,
title or interest in or to the Licensed Patents and Licensed Know-How, by
implication, estoppel or otherwise, other than the licenses granted to Licensee
hereunder; and (c) no Third Party will acquire any right, title or interest in
or to the Licensed Patents and Licensed Know-How, by implication, estoppel or
otherwise.

 

6.5  Improvements by Licensee. Subject to the limited license rights granted to
Licensee hereunder, CannaKorp will retain sole ownership and rights, title and
interest in and to the Licensed Patents, Licensed Know-How and the subject
matter thereof, and any improvements, modifications and/or enhancements thereto,
whether developed by or on behalf of CannaKorp or Licensee. Licensee will
promptly disclose to CannaKorp any Improvements that it develops, and hereby
assigns and transfers, and agrees to execute and deliver to CannaKorp any
documents reasonably requested by CannaKorp to more fully vest in CannaKorp, all
right, title and interest in and to the Improvements, and all related
Intellectual Property Rights.

 



6 

 

 

7.  Trademarks.

 

7.1  License. Subject to the terms and conditions of this Agreement, CannaKorp
hereby grants to Licensee a non-exclusive, non-sublicensable and
non-transferable license to: (a) use and display the CannaKorp Marks solely for
the purpose of advertising and promoting; and (b) affix the CannaKorp Marks to
the Licensee Wisp Pods as set forth in Exhibit A. CannaKorp may revise Exhibit A
at any time, upon 30 days’ written notice to Licensee.

 

7.2  Use of CannaKorp Marks on Licensee Wisp Pods and Licensee Wisp Pod
Packaging. Licensee will label all Licensee Wisp Pods with the then-current
Licensee Marks. Each Licensee Wisp Pod label or lid will also state: “Only For
Use in the Wisp System”, or any other statement reasonably required by CannaKorp
and communicated to Licensee upon 30 days’ written notice. The packing cartons
used to pack and dispense Licensee Wisp Pods will also include CannaKorp’s
Marks, including, without limitation, the CannaKorp logo and/or tag line in a
reasonable size relative to Licensee’s logo and/or tag line. All Wisp Pod
artwork prepared by Licensee shall be submitted in advance to CannaKorp for
written approval, which shall not be unreasonably withheld and which CannaKorp
shall approve or disapprove within 14 calendar days after receipt from Licensee.
Licensee may use CannaKorp Marks as provided by CannaKorp together with its own
marks on any point-of-sale material or advertising directed to end-users.

 

7.3  Right to Sublicense. Licensee is granted the limited right to sublicense,
upon prior written approval from CannaKorp, which CannaKorp shall not
unreasonably withhold, the rights to use the CannaKorp Marks, strictly in
accordance with the terms and conditions set forth in this Section 7.

 

7.4  Rights in Marks.

 

Licensee acknowledges CannaKorp’s exclusive ownership of the CannaKorp Marks and
that use of any of the CannaKorp Marks by Licensee, including any resulting
goodwill, will inure to the sole benefit of CannaKorp. Licensee will not do or
suffer to be done any act or thing inconsistent with such ownership and will not
acquire or claim or assist third parties in acquiring or claiming any title in
or to any of the CannaKorp Marks. In addition, Licensee hereby covenants that it
will not directly or indirectly undertake any action that in any manner might
question, contest, challenge, infringe or impair the validity, enforceability,
scope of rights or title of CannaKorp in any of the CannaKorp Marks at any time
during the Term. After the Term, Licensee will not adopt or use any word, name,
mark, symbol, other designation or trade style which is likely to cause
confusion or dilute any of the CannaKorp Marks, and will not make any unlicensed
use of trademarks or service marks which is confusingly similar to or dilutive
of any of the CannaKorp Marks as determined by the prevailing law. In addition,
Licensee agrees that it will not use any of the CannaKorp Marks in combination
with any word, name, mark, symbol, other designation or trade style so as to
create a composite mark, unless such use is explicitly authorized in writing by
CannaKorp.

 



7 

 

 

Licensee will use the CannaKorp Marks only in a manner and form: (a) designed to
maintain the high quality of the CannaKorp Marks; (b) consistent with the use of
the CannaKorp Marks by CannaKorp; (c) that protects CannaKorp’s ownership
interest therein; and (d) that complies with Applicable Law and federal
trademark laws, rules and regulations. Licensee agrees that it will maintain
procedures to assure the reasonably consistent quality of Licensee Wisp Pods
bearing or containing the CannaKorp Marks.

 

8.  Wisp Pods Requirements.

 

8.1  Amount of Cannabis. Unless otherwise required by the applicable law in the
Territory, in no event may Licensee pack less than 0.1 grams of cannabis in a
Wisp Pod without express written approval of CannaKorp, which approval may be
withheld in the sole discretion of CannaKorp.

 

8.2  Sealing Requirements. Licensee Wisp Pods filled with cannabis shall be
properly sealed pursuant to the applicable instructions provided by CannaKorp to
ensure an 18-month shelf life.

 

8.3  Wisp Pod Functionality. Licensee will be responsible for ensuring that
final assembled Licensee Wisp Pods properly function when operated with Wisps.
Proper functionality of final assembled Licensee Wisp Pods includes, but is not
limited to, Wisp Pod lid and bottom puncturability.

 

9.  Non-Compete. During the Term, other than participating in the activities
described herein, Licensee agrees that it will not directly or indirectly: (a)
design, develop, or manufacture any table top, single-use, portion-pack products
intended to vaporize flower, including any vaporizer designed for use with
single-use, portion-pack pods solely containing flower, or participate in any of
the foregoing (except in connection with Wisps or Licensee Wisp Pods); or (b)
enter into an agreement with any unrelated Third Party that manufactures any
similar table top, single-use, portion-pack products intended to vaporize
flower, including any vaporizer designed for the use with single-use,
portion-pack pods solely containing flower. Licensee agrees to notify CannaKorp
in the event that it enters into an agreement to sell or distribute any other
table top, single-use, portion-pack products intended to vaporize flower.

 

10.  Reports; Records; Audits.

 

10.1  Reports.

 

10.1.1  Upon First Commercial Sale of a Licensee Wisp Pod. Licensee will report
to CannaKorp the date of first commercial sale of a Wisp Pod made by Licensee in
the Territory within ten (10) calendar days of occurrence.

 

10.1.2  After First Commercial Sale. After Licensee’s first commercial sale of a
Licensee Wisp Pod, Licensee will deliver a written report to CannaKorp within
ten (10) calendar days of the end of each calendar month during the Term,
containing the following information concerning the immediately preceding
calendar month: (a) the variety of Licensee Wisp Pods sold; (b) the number of
Licensee Wisp Pods sold; and (c) the number of Wisps sold.

 



8 

 

 

10.2  Audits. CannaKorp may, upon five (5) Business Days written notice to
Licensee specifying any time of day during Licensee’s regular business hours,
audit Licensee’s records and facilities for the purpose of assessing Licensee’s
compliance with this Agreement; provided however, that CannaKorp shall not
conduct any such audit in a manner that disrupts Licensee’s business operations.
Licensee will provide reasonable assistance to CannaKorp in obtaining any
permits or other governmental or regulatory approvals that are legally required
for CannaKorp and/or its assigned auditors to enter Licensee’s premises.

 

11.  Term and Termination.

 

11.1  Term. This Agreement will commence on the Effective Date and, unless
terminated earlier as provided in this Section 11, remain in full force and
effect until the third anniversary of the Effective Date. Thereafter, this
Agreement will automatically renew for additional one (1) year periods, unless
one Party informs the other Party in writing of its intent not to renew at least
120 calendar days prior to the expiration of the Term or unless this Agreement
is earlier terminated as provided for in this Agreement.

 

11.2  Termination for Material Breach. If a Party materially breaches any
provision of this Agreement, then the non-breaching Party may give written
notice to the breaching Party of such breach (which written notice must
describe, in reasonable detail, the alleged breach). If such breach(es) cannot
be cured, then, at the sole option of the non-breaching Party, this Agreement
shall terminate immediately upon the delivery of such notice. If such breach(es)
can be cured, but remain(s) uncured more than thirty (30) calendar days after
receipt of such written notice, then, at the sole option of the non-breaching
Party, this Agreement shall immediately terminate after the conclusion of such
thirty (30) calendar day cure period.

 

11.3  Termination. This Agreement shall automatically and immediately terminate
without the requirement of any written notice if: (a) either Party makes an
assignment for the benefit of creditors; (b) either Party is subject to the
appointment of a receiver (or similar authority) of a substantial portion of its
assets; (c) either Party ceases its active business operations; (d) either Party
files a petition under any chapter of the federal or any state bankruptcy code
or law; (e) an involuntary filing is made against either Party under any chapter
of the federal or any state bankruptcy code or law which is not dismissed within
sixty (60) calendar days after the date of filing written notice; (f) the laws
of the Territory make the terms, conditions, or performance of this Agreement by
either Party unlawful; (g) Nabis is unsuccessful in obtaining regulatory
approval for the transfer of its AZ licenses.

 

11.4  Effect of Termination. Any expiration or termination of this Agreement
will not affect any obligations of the Parties that have accrued up to the date
of such termination or expiration, including without limitation any payment
obligation. All rights and licenses granted to Licensee hereunder will terminate
and be of no further force or effect. The provisions of Sections 12 and 13 will
survive and will continue in full force and effect in accordance with their
terms.

 



9 

 

 

12.  Confidentiality.

 

12.1  Confidential Information. “Confidential Information” shall mean all
information and documentation relating to the Disclosing Party’s (as defined
herein) business of a proprietary and confidential nature, including, but not
limited to, information and documentation relating to a Disclosing Party’s
products, services, deliverables, Intellectual Property Rights, customers,
marketing and strategies. For the purposes of the Agreement, the Parties agree
that the information contained in the Agreement and its exhibits are the
Confidential Information of both Parties.

 

12.2  Protection of Confidential Information. During the Term and for a period
of three (3) years after the termination thereof, each Party who receives (the
“Receiving Party”) Confidential Information of the other Party (a “Disclosing
Party”) agrees: (a) to hold the Disclosing Party’s Confidential Information in
strict confidence, using the same degree of care and protection (but no less
than a reasonable degree of care and protection) that it exercises with its own
Confidential Information of a similar nature; (b) not to directly or indirectly
disclose or otherwise make available any Confidential Information of the
Disclosing Party to any Third Party (except as set forth below); and (c) not to
copy or use the Disclosing Party’s Confidential Information for any purpose
other than as necessary to fulfill Receiving Party’s obligations or exercise its
rights under the Agreement. Each Party will disclose the other Party’s
Confidential Information only to its employees and consultants who have a need
to know such information in order to fulfill such Party’s obligations under the
Agreement and who have executed a confidentiality agreement with the Receiving
Party under which the Disclosing Party’s Confidential Information is protected
(as provided for herein) or who are bound by a professional code of professional
conduct not to disclose the Disclosing Party’s Confidential Information.
Notwithstanding the foregoing, the Receiving Party will be allowed to disclose
the Confidential Information of the Disclosing Party to the extent that such
disclosure: (i) is approved in writing by the Disclosing Party; (ii) is required
by law or by the order of a court or competent jurisdiction or administrative
body; provided that the Receiving Party notifies the Disclosing Party in writing
of such intended disclosure at least 14 calendar days prior to such intended
disclosure and cooperates with the Disclosing Party, at the Disclosing Party’s
reasonable request and expense, in any lawful action to contest or limit the
scope of such required disclosure; or (iii) is to any proposed acquirer of the
Receiving Party’s business (in the context of a Change of Control) or any equity
owner of the Receiving Party or proposed equity owner of Receiving Party;
provided that such equity owner, proposed equity owner or proposed acquirer has
executed a confidentiality agreement with the Receiving Party under which the
Disclosing Party’s Confidential Information is protected from disclosure under
terms and conditions no less protective than those terms and conditions provided
for in this Section 12.

 

12.3  Exclusions. Information of a Disclosing Party shall not be Confidential
Information if such information: (a) is publicly available prior to the time of
disclosure or later becomes publicly available, in each case through no fault of
the Receiving Party; (b) was, prior to disclosure pursuant to the Agreement,
rightfully known to the Receiving Party without confidentiality restriction as
evidenced by contemporaneous written documentary evidence; or (c) was
independently developed by employees, consultants or other representatives of
the Receiving Party who had no access to the Disclosing Party’s Confidential
Information as evidenced by contemporaneous written documentary evidence.

 



10 

 

 

12.4  Remedies. The Receiving Party acknowledges and agrees that due to the
unique nature of the Disclosing Party’s Confidential Information, there can be
no adequate remedy at law for any breach of its obligations under Section 12.2
and that any such breach may allow the Receiving Party or Third Parties to
unfairly compete with the Disclosing Party resulting in irreparable harm to the
Disclosing Party, and therefore, that upon any such breach or any threat
thereof, the Disclosing Party shall be entitled to appropriate injunctive or
other equitable relief in addition to whatever rights or remedies it might have
at law, in equity or by statute. The Receiving Party shall notify the Disclosing
Party in writing immediately upon the occurrence of any unauthorized release or
other breach of the other Party’s Confidential Information. Any breach of
Section 12.2 shall constitute a material breach of this Agreement.

 

12.5  Return of Confidential Information. The Receiving Party agrees, upon
demand by the Disclosing Party and/or upon termination or expiration of the
Term, to destroy or return promptly to the Disclosing Party all originals and
all copies of any documents, reports, notes or other materials (whether
maintained in tangible, documentary form or in computer memory or other
electronic format), in the possession or under the control of Receiving Party,
containing, incorporating or reflecting, in any way, any Confidential
Information of the Disclosing Party.

 

12.6  Disclosure of Existence of this Agreement; Relationship. Either Party may
refer to the existence of this Agreement (but not its terms and conditions). In
addition, CannaKorp may identify Licensee as an authorized seller of Wisp Pods
and Wisps on its website, unless where prohibited by law or requested in writing
by Licensee to that CannaKorp not identify its name.

 

13.  Indemnification.

 

13.1  Intellectual Property Indemnification by CannaKorp. CannaKorp shall
defend, indemnify and hold harmless Licensee and its present and former parents,
subsidiaries, directors, officers, equity owners, employees, representatives,
agents and other affiliates (the “Licensee Indemnified Persons”), from any and
all claims, losses, damages, liabilities or expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by the Licensee
Indemnified Persons and arising out of or in connection with a law suit or other
legal or regulatory proceeding brought or instituted by a third party that any
CannaMatic 1, any Wisp, any Wisp Pod, any Accessory, any CannaKorp IP rights or
any CannaKorp Marks (or any component thereof) constitutes an unauthorized use
or infringement of any Third Party's Intellectual Property Right now existing or
hereafter arising. If the use of a CannaKorp Asset or any component thereof is
enjoined in connection with such Third Party Claim (each, an "Infringing
Product"), CannaKorp will, at its sole expense and option: (i) procure for
Licensee the right to continue using the Infringing Product as set forth in the
Agreement; (ii) replace the Infringing Product with a non-infringing product of
equivalent function and performance; or (iii) modify the Infringing Product to
be non-infringing, without detracting from function or performance. If CannaKorp
elects not to (or cannot) employ any of the options contained in the previous
sentence, the Parties agree, upon CannaKorp’s written request, to terminate the
Agreement and CannaKorp shall pay to Licensee an amount equal to all amounts
paid by Licensee to CannaKorp with regard to the Infringing Product under this
Agreement.

 



11 

 

 

13.2  Other Indemnification by CannaKorp. CannaKorp shall also indemnify, defend
and hold harmless the Licensee Indemnified Persons from and against any Losses
arising out of or in connection with any Third Party Claim alleging: (a)
CannaKorp’s and/or its Affiliate’s noncompliance or alleged noncompliance with
the provisions of Applicable Law; (b) CannaKorp’s breach of any provision of the
Agreement; or (c) any action or omission by CannaKorp or any of its officers,
directors, managers, employees, consultants, agents and/or representatives
constituting gross negligence, fraud or intentional misconduct.

 

13.3  Indemnification by Licensee. Licensee shall indemnify, defend and hold
harmless CannaKorp and its present and former parents, subsidiaries, directors,
officers, equity owners, employees, representatives, agents and other affiliates
(the “CannaKorp Indemnified Persons”) from and against any Losses arising out of
or in connection with any Third Party Claim alleging: (a) Licensee’s
noncompliance with the provisions of Applicable Law; (b) claims that would also
constitute Licensee’s breach of any provision of the Agreement; (c) any action
or omission by Licensee or any of its officers, directors, managers, employees,
consultants, agents and/or representatives constituting gross negligence, fraud
or intentional misconduct; (d) the cannabis, resulting vapor or other raw
material contained in the Licensee Wisp Pods, unless due to a defect in the Wisp
Pods not caused by Licensee; or (e) any Licensee Wisp Pod constitutes an
unauthorized use or infringement of any Third Party's Intellectual Property
Right now existing or hereafter arising (except to the extent that such Third
Party Claim arises from any CannaKorp Marks on such Licensee Wisp Pod) or
CannaKorp IP Right.

 

13.4  Indemnification Procedures. If an Indemnified Person believes that it is
entitled to indemnification from CannaKorp or Licensee, respectively, then
Licensee (on behalf of any Licensee Indemnified Person) or CannaKorp (on behalf
of any CannaKorp Indemnified Person) shall promptly notify the Indemnifying
Person in writing and in reasonable detail of any such claim for
indemnification. The Indemnifying Person shall have the authority to control the
defense and settlement of such Indemnified Claim, and the applicable Indemnified
Persons shall give reasonable assistance to the Indemnifying Person to enable
the Indemnifying Person to defend the Indemnified Claim; provided however, that
if the Indemnifying Person does not affirmatively defend the Indemnified Claim
within a reasonable time of receiving such written notice, the Indemnified
Persons may defend such Indemnified Claim at the Indemnified Person’s sole
expense (but with only one law firm representing all Indemnified Persons) and
the Indemnifying Person shall reimburse the Indemnified Persons for all costs
and expenses associated with such defense within 30 calendar days of receipt of
an invoice therefor. The applicable Indemnified Persons shall have the right,
but not the obligation, to participate, at their own expense, with respect to
the defense of any such Indemnified Claim. No such Indemnified Claim shall be
settled or compromised by the Indemnifying Person without the prior written
consent of all applicable Indemnified Persons if such settlement or compromise:
(i) does not include a full release of all applicable Indemnified Persons from
all claims comprising the Indemnified Claims; (ii) in any manner indicates that
any applicable Indemnified Person contributed to or was responsible for the
cause of any such Indemnified Claim; or (iii) imposes any obligations upon any
applicable Indemnified Persons or requires any Indemnified Person to take any
action. .

 

13.5  Non-Disparagement. During the Term, each of the Parties agrees not to make
any statements to any third party nor take any action to disparage or defame the
other; provided however, that this Section shall not apply in connection with
any action or proceeding brought by one of the Parties to enforce the terms of
this Agreement.

 



12 

 

 

13.6  NO SPECIAL DAMAGES. IN NO EVENT SHALL A PARTY, ITS PRESENT AND FORMER
PARENTS, SUBSIDIARIES, AFFILIATES, MANAGERS, DIRECTORS, OFFICERS, EQUITYHOLDERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, SUPPLIERS, DISTRIBUTORS, LICENSORS OR
EXTERNAL SERVICE PROVIDERS BE LIABLE FOR ANY PUNITIVE, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, INDIRECT OR EXEMPLARY DAMAGES, (INCLUDING, BUT NOT LIMITED TO,
LOSS OF PROPERTY OR EQUIPMENT, LOSS OF PROFITS, LOSS OF REVENUES, LOSS OF DATA,
BUSINESS INTERRUPTION, DAMAGE TO BUSINESS REPUTATION, OR LOSS OF USE) ARISING:
OUT OF THE PAST, PRESENT OR FUTURE RELATIONSHIP BETWEEN THE PARTIES UNDER THIS
AGREEMENT; OUT OF ANY CLAIMS A PARTY HAD, HAS, OR MAY HAVE, KNOWN OR UNKNOWN,
AGAINST THE OTHER PARTY WHETHER GROUNDED IN TORT OR CONTRACT; OUT OF THE
CREATION, LEASE, LICENSE OR SUPPLYING OF THE PRODUCTS REFERENCED IN THIS
AGREEMENT; OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

 

13.7  Application of Limitations of Liability. The limitations on liability and
exclusion of certain damages contained in Section 13.6 above shall apply
regardless of the availability, success or effectiveness of other remedies. The
Parties understand and agree that the limitations of liability and exclusion of
certain damages contained in this Agreement are reflected in the pricing of the
products referenced in this Agreement.

 

14.  General.

 

14.1  Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement between the Parties relating to the subject matter hereof and
supersedes and replaces all previous agreements, practices or courses of
dealings between the Parties, whether written or oral, relating to the subject
matter hereof. The Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Agreement.

 

14.2  Force Majeure. Each Party will be excused from delays in performing or
from its failure to perform hereunder to the extent that such delays or failures
result from a natural calamity, act of government or similar cause beyond the
control of such Party, provided that, in order to be excused from delay or
failure to perform, such Party must give written notice to the other containing
reasonable particulars of such delay or failures in question and act diligently
to remedy the cause of such delay or failure.

 

14.3  Waivers; Amendments. Any term or condition of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. Except as expressly
provided herein, no waiver by any Party of a breach of any covenant or condition
of this Agreement by any other Party will be construed to be a waiver of any
succeeding breach of the same or any other covenant or condition. This Agreement
(including its Exhibits) may not be changed or amended except by a writing
expressly referring to this Agreement signed by both Parties.

 



13 

 

 

14.4  Insurance. Both Parties agree to carry and maintain with reputable
insurance companies acceptable to the other Party coverage covering
comprehensive general liability, including product liability, liability assumed
under this Agreement and excess liability, with such limits as are sufficient in
the industry to protect the other Party from the liabilities insured against by
such coverages.

 

14.5  Severability. Except as otherwise expressly provided herein, if any term,
covenant or condition of this Agreement or the application thereof to any Party
or circumstance is, to any extent, held to be invalid or unenforceable by a
court of competent jurisdiction, then (a) the remainder of this Agreement will
not be affected thereby and each term, covenant or condition of this Agreement
will be valid and be enforced to the fullest extent permitted by law, and
(b) the Parties covenant and agree to renegotiate any such invalid or
unenforceable term, covenant or application thereof in good faith in order to
provide a reasonably acceptable alternative to the term, covenant or condition
of this Agreement or the application thereof that is invalid or unenforceable,
it being the intent of the Parties that the basic purposes of this Agreement are
to be effectuated.

 

14.6  Relationship of the Parties. This Agreement does not imply any joint
venture, partnership or employer-employee arrangement between the Parties.
CannaKorp and Licensee are separate, independent business entities agreeing to
work together in the manner set forth in this Agreement. Neither CannaKorp nor
Licensee will have any right to enter into any contract or commitment in the
name of, or on behalf of the other, or to bind the other in any respect
whatsoever. Neither Party, nor its agents or employees shall, under any
circumstances, be deemed employees, agents or representatives of the other
Party.

 

14.7  Assignment. Neither Party may assign or transfer this Agreement in whole
or in part, by operation of law or otherwise, without the prior written consent
of the other Party.

 

14.8  Notices. All notices and other communications required or permitted to be
given under this Agreement will be in writing and will be deemed given: (a) when
delivered in hand; (b) one Business Day after sent by e-mail (if sent by
e-mail); (c) one Business Day after deposited with a reputable commercial
courier for overnight delivery, if sent by reputable commercial courier; or (d)
three (3) Business Days after deposit in the U.S. Mail, postage prepaid and
addressed to the appropriate Party at the address noted below, return receipt
requested, unless by such notice a difference address will have been designated.

 



14 

 

 

If to CannaKorp:

 

CannaKorp, Incorporated
74 Maple Street, Suite C
Stoneham, MA 02180
Attention: Saul Niddam

Email: saul@targetgroupinc.ca

 

If to Licensee:

 

Licensee Name:

Address:

Attention:

Email:

 

14.9  Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

14.10  Governing Law; Venue; No Jury Trial. This Agreement will be governed by
and construed in accordance with the internal substantive laws of the
Commonwealth of Massachusetts without regard to any choice or conflict of law
principles; provided that any dispute relating to the scope, validity,
enforceability, infringement, patentability or misuse of any Patent will be
governed by, and construed and enforced in accordance with, the substantive laws
of the jurisdiction in which such Patent originates. Any claim, action, suit or
other proceeding initiated by either of the Parties arising under or in
connection with this Agreement may be asserted, brought, prosecuted and
maintained only in a court of competent jurisdiction located in the Commonwealth
of Massachusetts or in the State of Arizona (each a “Court”) and each Party
hereby shall not object to the jurisdiction of any such Court based upon an
argument of lack of jurisdiction, improper venue, forum non conveniens or any
other grounds. Each Party hereby submits themselves to the jurisdiction of any
Court. THE PARTIES EACH WAIVE ALL RIGHTS TO A TRIAL BY JURY WITH REGARD TO ANY
CLAIM, ACTION, SUIT OR OTHER PROCEEDING INITIATED BY EITHER OF THE PARTIES
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

14.11  Conflicting Terms. The Parties understand and agree that the provisions
of this Agreement will supersede any inconsistent provisions contained in any
invoice, purchase order, quotation, confirmation, acceptance, acknowledgement or
similar form.

 

[Remainder of Page Intentionally Left Blank]

 



15 

 





 

[image_002.jpg] 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.

 



  CANNAKORP, INC.         By: /s/Saul Niddam   Name: Saul Niddam   Title: Chief
Executive Officer               LICENSEE         By: /s/ Shay Shnet   Name: Shay
Shnet   Title: Authorized Agent

 



16 

 



 

[image_002.jpg] 

 

Exhibit A

 

CannaKorp IP Rights

 

Licensed Know-How

 

·All current and future Wisp pod designs and technology, including size and
materials (both internal and external)

·CannaKorp Standard Operating Procedures for cultivation partners (SOPs)
including: Cultivation SOPs, CannaMatic 1 SOPs and cPod SOPs

·Technology and systems to deliver cPod – Wisp appliance efficiency levels

·cPod materials forming and tooling

 

Licensed Patents

 

International Patent Application No.:  PCT/US2015/013778

Title:  METHODS AND APPARATUS FOR PRODUCING HERBAL VAPOR

Filing Date:  January 30, 2015

Inventor(s):  Michael Patrick Bourque

Our Ref. No.:  B1411.70000WO00

 

European Patent Application No.: 15742714.7
Based on International. Application No.: PCT/US2015/013778
Entitled: METHODS AND APPARATUS FOR PRODUCING HERBAL VAPOR
Inventor(s): Michael Patrick Bourque
Our Ref. No.: C1487.70000EP00

 

U.S. Provisional Application No.:

Title:  METHOD AND APPARATUS FOR VAPORIZATION OF MATERIAL

Filing Date:  November 3rd, 2017

Inventor(s):  Ian Tinkler et al.

Our Ref. No.:  C1487.70002US00 

 

U.S. Provisional Application No.:  61/934,255

Title:  CONTAINER POD AND DELIVERY SYSTEM

Filing Date:  January 31, 2014

Inventor(s):  Michael Patrick Bourque

Our Ref. No.:  B1411.70000US00

 

U.S. Provisional Application No.: 62/542,470

Title:  CONTAINER FOR PRODUCING HERBAL VAPOR

Filing Date:  August 8, 2017

Inventor(s):  Ian Tinkler et al.

Our Ref. No.:  C1487.70001US00   

 



17 

 

 

CannaKorp Marks

  

CannaKorp

CannaCorp

Wellness Your Way

Wisp

Wisp Vaporizing System

Wisp Vaporizer

Wisp Vapor

Wisp Vapor Bottle

Vapor Bottle Sleeve

Wisp Sleeve

Wisp Mouthpiece

Wisp Pods

Wispensary

 

See attached Zip file of logos provided [CannaKorp and Wisp Logo]

 



18 

 





 

Exhibit B

 

Wisp, Wisp Pod Cartridge and Accessory Prices

 

Licensee will pay CannaKorp a fee of $1.00 per each Wisp Pod Cartridge
(including each of its components) purchased by Licensee from CannaKorp.

 

Licensee will pay CannaKorp a fee of $0.45 per each Kush Bottle Pod Tower which
holds 6 Wisp Pods (secondary pod packaging) purchased by Licensee from
CannaKorp. – Can be purchased from us or directly. Any change in secondary pod
packaging will require written approval from CannaKorp Inc.

 

Licensee will pay CannaKorp a fee of $125.00 per each Complete Wisp Vaporizer
purchased by Licensee from CannaKorp, unless otherwise agreed to by both
parties.

 

Licensee will pay CannaKorp a fee of $15.00 per each Vapor Bottle (with
pre-installed mouthpiece and sleeve) purchased by Licensee from CannaKorp.

 

Licensee will pay CannaKorp a fee of $6.00 per each package of four (2) Vapor
Bottle Sleeves purchased by Licensee from CannaKorp.

 

Licensee will pay CannaKorp a fee of $9.99 per each package of three (3)
Mouthpieces purchased by Licensee from CannaKorp.

 

Licensee will pay CannaKorp a fee of $9.99 per each HEPA filter purchased by
Licensee from CannaKorp.

 

Licensee will pay CannaKorp a fee of $9.99 per each Check Valve purchased by
Licensee from CannaKorp.



 



19 

